STEVENS, Circuit Judge
(dissenting).
A “gerrymander” has been defined as “an unfair arrangement of electoral districts designed by the dominant party to give it an advantage over its rival in future elections.”1 It is a means by which the “ins” seek to maximize their advantage over the “outs.” As long as legislative bodies are permitted to define the districts from which their membership will be elected, the purpose of the gerrymander will, to some extent, influence the line-drawing process. Inevitably we must tolerate some manifestation of that purpose or else commit the responsibility for districting to a nonlegislative body.
Faced with a choice between undesirable alternatives, some have concluded that “gerrymandering” issues arise in a thicket which courts may not enter; the questions are “political” rather than “justiciable.” Others have concluded that its thorny outcroppings may become so gnarled and hideous that decades of accepted doctrine should be leveled by one sweep of a giant scythe;2 “invidious discrimination” is constitutionally intolerable. Every gerrymander, indeed possibly every redistricting, is at once “political,” and therefore immune, and-“discriminatory,” and therefore vulnerable.
Twice the Supreme Court has squarely confronted the dilemma. In Gomillion v. Lightfoot, 364 U.S. 339, 81 S.Ct. 125, 5 L.Ed.2d 110, it was presented with a redistricting of Tuskegee, Alabama, which altered its shape “from a square to an uncouth twenty-eight-sided figure.” 364 U.S. at 340, 81 S.Ct. at 126. That legislation was “solely concerned” with the segregation of voters on the basis of race. Id. at 341, 81 S.Ct. 125. Viewing the allegations, if proven, as establishing that the act in question was so extraordinary as to be not “even within familiar abuses of gerrymandering,” ibid., the Court promptly and unanimously held such districting unconstitutional.3
The following Term the Court was presented with the consequences of 60 years of inaction by the Tennessee legislature.4 Because of population changes since 1900 and the failure of the state legislature to reapportion itself, the old boundaries had allegedly become “wholly arbitrary, . . . and, indeed, based upon no lawfully pertinent factor whatever.”5 With less unanimity, with less promptness, and without analysis of the term “gerrymander,” the Court again decisively invalidated the means by which the “ins” maximized their ability to exclude the “outs.”
As a result of those two decisions, it has become clear that some gerrymandering is justiciable, but it remains equally clear that some is still considered political and nonjusticiable. The dilemma survives and is illustrated by the case before us. Plaintiffs represent three groups of “outs” — blacks, Puerto Ricans, and independents — who claim that the “ins” have drawn ward bound*848aries to maximize their chances of reelection, or stated conversely, to dilute the voting strength of cognizable groups of “outs.” In essence, the district court found that no such purpose existed.6 Judge Fairchild has demonstrated why such findings are clearly erroneous. I think he is also correct in concluding that the Supreme Court will afford the same protection against “invidious dilution of voting power” to ethnic as to racial groups. But I reach this conclusion by a route which encompasses “independents” and other significant elements of the body politic as well, and which, notwithstanding the significant imperfections in the City’s case, persuades me that the judgment should be affirmed.
I am persuaded (1) that so-called “racial gerrymandering” and “political gerrymandering” must be judged by the same constitutional standard; (2) that the standard is more severe than the test which the majority directs the district court to apply; and (3) that it dictates affirmance on the record before us.
I.
An easy distinction between racial and political gerrymandering was afforded by the fact that the decision in Gomillion was rested on Fifteenth Amendment grounds whereas unsuccessful attacks on political gerrymandering have been predicated on the Fourteenth Amendment. The distinction is illusory.
In his concurring opinion in Gomillion, Mr. Justice Whittaker succinctly demonstrated that the same result was required by the Equal Protection Clause of the Fourteenth Amendment.7 Mr. Justice Douglas noted that he adhered to views previously expressed in dissents which presaged Baker v. Carr’s subsequent holding predicated on the Equal Protection Clause.8 Even the author of the Court’s opinion in Gomillion later described the holding in that case in terms more appropriate to the Fourteenth than to the Fifteenth Amendment.9 And to complete the circle, the Court last term actually cited Gomillion as though it had been decided on Fourteenth Amendment grounds.10
Shortly after the adoption of the Equal Protection Clause, Mr. Justice Miller doubted whether any discrimination except that directed against “negroes as a class, or on account of their race, will ever be held to come within the purview of this provision.” Slaughter-House Cases, 16 Wall. 36, 81, 21 L.Ed. 394. But as Mr. Justice Rehnquist has pointed out, 100 years of subsequent adjudication have proved Mr. Justice Miller “a bad prophet with respect to *849nonracial classification.”11 Indeed, at the turn of the century, the Court had already extended the list of impermissible classifications to include those depending on “differences of color, race, nativity, religious opinions [or] political affiliations.” American Sugar Refining Co. v. Louisiana, 179 U.S. 89, 92, 21 S.Ct. 43, 44, 45 L.Ed. 102 (emphasis added). More recently, in cases involving voting rights, the Court has made it abundantly clear that invidious discrimination against various kinds of groups, in addition to racial groups, is condemned by the Equal Protection Clause.
Thus, in Whitcomb v. Chavis the Court plainly stated that it would not countenance districts “conceived or operated as purposeful devices to further racial or economic discrimination.” 403 U.S. 124, 149, 91 S.Ct. 1858, 1872.12 The question reserved in Fortson v. Dorsey related to an apportionment scheme that might “operate to minimize or cancel out the voting strength of racial or political elements of the voting population,” 379 U.S. 433, 439, 85 S.Ct. 498, 501, 13 L.Ed.2d 401, quoted in Whitcomb at 143, restated at 144, 91 S.Ct. 1858, 29 L.Ed.2d 363, and also quoted in Burns v. *850Richardson, 384 U.S. 73, 88, 86 S.Ct. 1286, 16 L.Ed.2d 376. In Abate v. Mundt, the Court noted the absence of any “built-in bias tending to favor particular political interests or geographic areas.” 403 U.S. 182, 187, 91 S.Ct. 1904, 1908, 29 L.Ed.2d 399. Mr. Justice Douglas has stated that the Equal Protection Clause protects “voting rights and political groups ... as well as economic units, racial communities, and other entities.” Williams v. Rhodes, 393 U.S. 23, 39, 89 S.Ct. 5, 15, 21 L.Ed.2d 24 (separate opinion). The proposition that “legislators represent people, not trees or acres,” Reynolds v. Sims, 377 U.S. 533, 562, 84 S.Ct. 1362, 1382, 12 L. Ed.2d 506, is an eloquent restatement of the requirement of “equal representation for equal numbers of people, without regard to race, sex, economic status, or place of residence within a State." Id. at 560-561, 84 S.Ct. at 1381. Although quoted out of their context, the words to which I have added emphasis plainly indicate the variety of groups of voters which are equally entitled to protection against invidious discrimination.13
“Once the geographical unit for which a representative is to be chosen is designated, all who participate in the election are to have an equal vote — whatever their race, whatever their sex, whatever their occupation, whatever their income, and wherever their home may he in that geographical unit. This is required by the Equal Protection Clause of the Fourteenth Amendment.” (Emphasis added.)
As a matter of principle, invidious discrimination against Americans of Polish, German, or Italian ancestry is just as indefensible as discrimination against Americans of African ancestry. It seems equally clear that such discrimination against Catholics, Jews, Protestants or Mormons is in the same category. Unquestionably the same rules must be applied to the classification of voters on grounds of national origin, ethnicity, or religion, as race. It can be demonstrated that political groups are also entitled to equal treatment.
The point can be made in two ways, first in terms of impact on the individual’s right to vote, and second in terms of impact on the group’s political strength.14
Almost all of the Supreme Court decisions in the field of voting rights are concerned with discrimination which di*851rectly affects the individual right. Abridgment of an individual’s right to participate in the electoral process, either by denying him the opportunity to vote,15 or by counting his vote as worth only a fraction of the vote of another citizen,16 obviously could not be justified on the basis of political affiliation any more than on the basis of his race. To the extent that an attack on gerrymandering is supported by these cases, its force would apply equally to ethnic, political or racial classifications.
The gerrymander, however, does not directly17 or necessarily affect the individual right to vote. It is aimed at groups of citizens and is intended to diminish the likelihood that their candidates will be elected. When used as a maneuver against rival political organizations, it is defended as part of our hallowed American tradition, but when directed against minority races, it is attacked as invidiously discriminatory.18 The validity of the supposed distinction between accepted tradition and invidious discrimination may be tested by considering its application to a specific ease.
Discrimination on the basis of national origin is in the same category as racial or ethnic discrimination. Thus, a gerrymander directed at voters of Irish ancestry is invidious, particularly if it also reflects a prejudice against members of one religious faith. But if the parallel interests of the members of such a group should lead them into the same political party, would a gerrymander directed against them cease to be invidious and suddenly become routine politics? On the other hand, if the members of such a group should divide their political affiliation in roughly equal parts between two political parties, is it conceivable that a gerrymander would be tailored on ethnic lines ? Whether these questions are answered from the standpoint of the group seeking protection or in terms of the motivation for the gerrymander, it is important to focus on the assumption that all, or many, members of an ethnic group will vote alike. From either point of view the significance of the gerrymander is directly related to the validity of that assumption.
*852Obviously the success of a gerrymander is dependent on the ability of the “ins” to predict how groups of citizens will vote and to tailor district boundaries to fit their predictions. Harry Truman taught us that such predictions are unreliable and Baker v. Carr, 869 U.S. 186, 82 S.Ct. 691, 7 L.Ed.2d 663, has drastically limited the alternative designs which may be used. Nevertheless, inevitably the practical politician will try to predict the blue collar vote, the black vote, the Jewish vote, the suburban vote, the Polish vote, and many others. Such predictions are realistic reflections of the fact that various components of the body politic share common interests that tend to lead to parallel voting. But it is the parallel character of the voting of members of the group — rather than the source of their common interests — that motivates the gerrymander. Thus the motivation for the gerrymander is a function of the political strength of the group at which it is directed. That motivation is unaffected by the kind of characteristic — whether religious, economic, or ethnic — that gives the group political cohesion.
If we turn our attention to the minority group’s interest in protection against unfair tactics by the majority, it is again important to remember that we are concerned with the political strength of the group which is, in part, a function of the extent to which the members tend to vote for the same candidates. The mere fact that a number of citizens share a common ethnic, racial, or religious background does not create the need for protection against gerrymandering. It is only when their common interests are strong enough to be manifested in political action that the need arises. Thus the characteristic of the group which creates the need for protection is its political character. It would be anomalous indeed if the characteristic which made constitutional protection necessary should at the same time make it unavailable. Yet that is the logical consequence of an inflexible rule that “political” gerrymandering is not justiciable.
Unquestionably, particular minority groups can make especially persuasive arguments for protection against political discrimination. The black and the Puerto Rican plaintiffs in this case are appropriate examples. Perhaps their common interests and needs are of such overriding importance today that it would be wise policy to devise special rules to enable their group voting strength to manifest itself. Such a result might accelerate needed social change. But the constitutional protection must be available tomorrow as well as today; it must protect all minority groups equally and without regard to their varying interests in issues of current importance.
In my opinion an interpretation of the Constitution which afforded one kind of political protection to blacks and another kind to members of other identifiable groups would itself be invidious. Respect for the citizenry in the black community compels acceptance of the fact that in the long run there is no more certainty that these individuals will vote alike than will individual members of any other ethnic, economic, or social group. The probability of parallel voting fluctuates as the blend of political issues affecting the outcome of an election changes from time to time to emphasize one issue, or a few, rather than others, as dominant. The facts that a political group has its own history, has suffered its own special injustices, and has its own congeries of special political interests, do not make one such group different from any other in the eyes of the law. The members of each go to the polls with equal dignity and with an equal right to be protected from invidious discrimination.
In sum, I am persuaded that an evenhanded application of the Equal Protection Clause requires that political groups such as Federalists,19 members of the *853“Ohio-Ameriean Independent Party,”20 “crossovers”21 unregistered voters, or opponents of an entrenched urban political organization,22 have the same right to invoke its protection as members of an ethnic, economic or racial group. The constitutionality of a gerrymander depends not on the identity of the rival group which the arrangement is designed to disadvantage, but rather on whether its unfairness is appropriately characterized as “invidious.” I believe all gerrymandering should be judged by the same constitutional standard.
II.
When is the majority’s deliberate dilution of the voting strength of a minority group impermissible? The question may be answered in many different ways.
First: We might be unable to state a “judicially manageable standard” and conclude that all gerrymandering issues are therefore political and non justiciable. I believe Gomillion forecloses this answer, particularly since that case is now cited as though it had been decided on Fourteenth Amendment grounds.23
Second: We might conclude that compliance with the “as nearly as is practicable” standard of mathematical equality of Wesberry v. Sanders, 376 U.S. 1, 7-8, 84 S.Ct. 526, 11 L.Ed. 481, which in itself has eliminated many flagrant examples of the gerrymander, is a sufficient answer. • Under this view, Gomillion may be put to one side because it was decided before the numerical standard was developed.24 This answer has respectable support and certainly is not squarely foreclosed by any Supreme Court holding.25 Nevertheless, I am *854persuaded that if a parallel to Gomillion should arise today, and if areas A and B identified in Mr. Justice Whittaker’s opinion were equally populated, his rationale would provide the basis for a like decision. Otherwise, I cannot explain the Court’s citation of Gomillion in its recent opinion in Whitcomb. See 403 U.S. 124, at 149, 91 S.Ct. 1858, 29 L.Ed.2d 363. Furthermore, the Court considered the gerrymandering claim in Wright v. Rockefeller, 376 U.S. 52, 84 S.Ct. 603, 11 L.Ed.2d 512, even though no allegations of numerical disparities were made. Id. at 58, 84 S.Ct. 603.
Third: We might parrot the “sole purpose” language from the Gomillion opinion26 and find the discrimination “invidious” if it meets that strict standard. A test so phrased would harmonize with Gomillion and later eases,27 but would really be no different from simply relying on mathematical equality. For it may be argued in every case since Wesberry that achieving numerical equality was the primary, or at least certainly a major, purpose of the redistricting; hence, a gerrymandering purpose could never be the “sole” purpose. I reject this test for the reasons stated above. I have no doubt that resourceful 'and imaginative legislators, possibly aided by computer technology or academic interns, might be able to devise numerically equal districts that would nevertheless transgress a judicially manageable standard.
Fourth: At the opposite end of the spectrum we might condemn any districting which was tainted by any discriminatory purpose.28 The test as stat*855ed in Whitcomb, and restated here by Judge Fairchild, might be so interpreted. That interpretation is entirely proper as a measure of the adequacy of a claimed justification for a deviation from the requirement of mathematical equality. Because such a deviation directly impinges on the individual’s voting right, it bears a heavy burden of justification on recognizably permissible grounds.29 But I believe a different standard must be applied in a case in which every individual’s vote is accorded equal weight and is, therefore, not “diluted” in the sense in which that word has been used in cases descending from Baker v. Carr.
The claim here is that the discrimination is directed primarily at a cognizable group and, therefore, only indirectly at its members. To the extent that an individual in fact shares the political views of the group as a whole, his chances of voting for the winning candidate may be impaired. But his voice in the selection of that candidate is just as strong as that of every other voter in the election.
Since district or ward boundaries are drawn by the legislative process, they will inevitably reflect compromises and awareness of group interests.30 If the constitutional standard is so strict that *856any purpose to disadvantage a block of voters is enough to warrant the “invidious discrimination” label, the facts of political life will deny legislatures the right to perform the districting function. It is not for me to comment on whether such a drastic change might be desirable; I merely conclude that a test which would require legislators to act with complete indifference to the impact of districting on cognizable groups of voters is simply much too strict. It would either open the door to invalidation of all apportionment plans or require legislatures ,to perform ridiculous charades in their public deliberations and to do their only significant work in private conference.31
Thus, I conclude that the mere existence of some purpose to discriminate against a disadvantaged group is insufficient to invalidate the ordinance.
Fifth: We might analyze the subjective motivation of individual members of the legislative body and void their work product on the basis of evidence of individual discriminatory purpose. Under this approach, sound legislation would be invalidated by the improper motives of its sponsors.32 For reasons first articulated by Chief Justice Marshall, this approach has been rejected by the Supreme Court consistently since 1810. Fletcher v. Peck, 6 Cranch 87, 130; United States v. O’Brien, 391 U.S. 367, 382-384, 88 S.Ct. 1673, 20 L.Ed.2d 672; Palmer v. Thompson, 403 U.S. 217, 224-225, 91 S.Ct. 1940, 29 L.Ed.2d 438.
In my opinion, customary indicia of legislative intent provide an adequate basis for ascertaining the purpose that a law is intended to achieve. The formal proceedings of the legislature and its committees, the effect of the measure as evidenced by its text, the historical setting in which it was enacted, and the public acts and deeds of its sponsors and opponents, provide appropriate evidence of legislative purpose. Such facts were sufficient to form a basis for the strong dissent by Mr. Justice White in Palmer v. Thompson, 403 U.S. at 240-271, 91 S. Ct. 1940; certainly the majority of the Court would consider nothing less formal or public. See 403 U.S. at 224-225, 91 S.Ct. 1940.
Regardless of one’s appraisal of the procedures employed by the City Council of the City of Chicago, it demeans the legislative process 33 to inquire into pri*857vate conversations between aldermen34 or to draw an invidious inference from the fact that members of the Council are “acutely aware” of the racial composition of changing areas of the City. Of course they are. Responsible legislators are expected by their constituents, black and white, rich and poor, to be informed about such matters. I therefore would wholly reject the kind of subjective motivation analysis which the parties and the district court apparently considered relevant in this case.
Sixth: We might make an objective analysis of the effect of the districting on identifiable groups of disadvantaged voters and invalidate boundaries which deny any such group its proportionate share of districts in which its members constitute a majority. Under this approach, fragmentation of a group plainly large enough to be entitled to elect its own representative, or the consolidation of disproportionately large numbers of one group in a few districts to minimize the number in which they constitute the majority, would be equally vulnerable. Under such an objective standard, the Puerto Rican plaintiffs present a compelling case. The evidence indicates that this group lives in a contiguous area which includes a population (80,000) substantially larger than a single ward (66,582), and yet it does not constitute a majority in any ward because of its fragmentation into three parts by the ward boundaries. But the multi-member districting of Marion County, Indiana, had an equally dramatic impact on an equally cognizable group of disadvantaged voters and was sustained in Whitcomb v. Chavis.35
*858A constitutional requirement of proportional representation for all minority groups would not only be unworkable, but also undemocratic. The difficulty inherent in any attempt to define a group’s entitlement to proportional representation would frustrate the formulation of the plan.36 But even if the groups could be categorized, the reasons why such voter classifications should be abjured in a democracy have been eloquently identified by Mr. Justice Douglas’s description of certain electoral register systems. See 376 U.S. at 63-67, 84 S.Ct. 603. At the very least, it is doubtful that the Fourteenth Amendment would permit proportional representation of ethnic groups; it is certain, however, that it does not require such a result.37
The holdings in Whitcomb v. Chavis, supra, and Ferrell v. Hall, 406 U.S. 939, 92 S.Ct. 2045, 32 L.Ed.2d 328, necessarily reject a standard which would invalidate every gerrymander which has a significant impact on the number of districts in which any cognizable group constitutes the majority.
Seventh: In both Whitcomb v. Chavis and Wright v. Rockefeller, 376 U.S. 52, 84 S.Ct. 603, 11 L.Ed.2d 512, the Court implied that the validity of a gerrymander may be measured by the legislature’s “purpose.” In Wright the Court stated that the proof failed to establish a “state contrivance” to segregate on the basis of race,38 and in Whitcomb the Court stressed the absence of any suggestion that the districts were conceived as “purposeful devices” to further racial or economic discrimination.39 Words like “contrivance,” “device,” and “purposeful” obviously may have different significance for different members of the Court,40 but do suggest that the use of such concepts in other cases involving the Equal Protection Clause be considered.
*859Customarily, claims predicated on the Equal Protection Clause involve some analysis of the “purpose” of the legislative classification under attack. Different adjectives have been used to describe the objectives, or state interests, that will justify legislative classifications. One broad category includes terms like “compelling,” “substantial” “subordinating,” “paramount,” “cogent,” and “strong,” see United States v. O’Brien, 391 U.S. at 376-377, 91 S.Ct. 1940, and cases there cited; whereas another category merely describes what is to be avoided with words like “irrational,” “arbitrary,” “impermissible,” or the phrase “wholly irrelevant to the achievement of a valid state objective.” In the former category, a heavy burden of justification rests on the state, whereas in the latter, a heavy burden rests on the litigant who seeks a declaration that a statute is unconstitutional.
As between the two alternatives, quite obviously the “compelling state interest” standard could seldom be satisfied in an apportionment case. Barely would a state have a sufficiently strong interest in a particular set of boundaries, as opposed to alternatives which could be suggested, to satisfy that test. The holding and reasoning of the Whitcomb case itself, with its heavy emphasis on the need for setting a standard which can “contain” districting litigation within judicially appropriate bounds, see, e. g., 403 U.S. at 156, 91 S.Ct. 1858, forecloses the acceptance of such a strict test. Whitcomb plainly demonstrates that the burden which plaintiffs must overcome is a severe one, comparable, though the words are not used in the opinion, to a showing that the legislative classification “rests on grounds wholly irrelevant to the achievement of a valid state objective.” Turner v. Fouche, 396 U.S. 346, 362, 90 S.Ct. 532, 541, 24 L.Ed.2d 567. I am persuaded that such a test provides a workable guideline for judicial management of gerrymandering litigation.41
Under that standard the “purposes” of the legislation can be identified by customary indicia of legislative intent. If the basic plan is designed to follow historic political boundaries, natural barriers, or reflects a consistent endeavor to achieve compactness to the extent allowed by the requirements of contiguity,42 and, of course, if the equal population requirement is met, rarely if ever could a plan be attacked as wholly irrational.
But if inexplicable, grotesque shapes, reminiscent of Gomillion, or the Massachusetts shoestring, or the Illinois saddlebag, should emerge, and if the pattern should be explicable only by reference to a purpose to segregate or to disadvantage a definable group, the absence *860of a permissible basis for the classification could be established by proof.43
This is not to suggest that every gerrymander may be identified by mere inspection of configurations. Unquestionably at times unique shapes will be produced by the need to satisfy the requirement of equal numbers or some other legitimate factor. But if a highly improbable shape is inexplicable except by reference to an impermissible gerrymandering purpose, in my opinion a challenge to the classification as resting on a ground wholly irrelevant to the achievement of a valid state objective should be sustained. In sum, notwithstanding equality of numbers, and notwithstanding the particular reason why the classification of voters was impermissible, I would expect another case like Gomillion again to produce prompt and unanimous disapproval from the Supreme Court.
III.
In deciding whether plaintiffs are entitled to another trial, their evidence should be construed liberally in their favor. So interpreted, it establishes three factual propositions: (1) the statistical evidence demonstrates that the ward boundaries were not drawn by a process of random selection; (2) the deviations from random criteria had an adverse impact on the political strength of each of the three groups of plaintiffs; and (3) the City Council was aware of the consequences of its actions.
Plaintiffs’ evidence is therefore sufficient to support the inference that political, ethnic, and racial factors were among the criteria considered by the Council in drawing the ward boundaries. Under the strict standard espoused by Justices Douglas and Goldberg in dissent in Wright v. Rockefeller (see note 28, supra), a remand for a new trial as to all three groups would be appropriate. Indeed, under that standard, almost every deviation from the results which would be expected from the exclusive use of random or neutral factors would presumably provide some disadvantaged political group with the right to judicial review of election district boundaries. For proof of adverse impact would raise the inference that the legislature was conscious of the discriminatory results of its work, and thus some evidence of an improper purpose would exist.
My understanding of the word “contrivance” in Wright v. Rockefeller, the words “purposeful device” in Whitcomb v. Chavis, and the word “uncouth” in Gomillion, limits the availability of judicial review to much more egregious cases. I do not suggest that facts as extraordinary as those alleged in Gomillion are necessarily required 44 but I am persuaded that if compliance with the standard of population equality is present, judicial intervention is not warranted unless the facts dramatically and convincingly foreclose any permissible construction of the legislature’s work. This plainly is not such a case.
Indeed, plaintiffs’ own evidence identifies an acceptable explanation for the deviations from results which would be expected to follow from the use of purely random criteria. The principal purpose of the City’s plan was, of course, to meet the requirement of substantial equality of population. Within that stricture plaintiffs’ evidence demonstrat*861ed that the Council’s major guideline was the retention of the old ward boundaries to the extent that it could do so.45 The adverse impact-on the plaintiffs was in the nature of a by-product of that basic plan.
The question then is whether the attempt to adhere to pre-existing ward boundaries satisfies the requirement of relevance to the achievement of a valid State objective. Unquestionably a plan based on historic boundaries will not reflect a random distribution of ethnic or racial groups because such groups have tended to concentrate in adjacent geographical areas throughout Chicago’s history. Nevertheless, I think it is clear that the preservation of historic political boundaries is an acceptable State or municipal objective in redistricting.46 Since the disadvantages of which plaintiffs complain are explicable by reference to that objective, the discrimination is not “invidious.” Cf. McGowan v. Maryland, 366 U.S. 420, 425-426, 81 S. Ct. 1101, 6 L.Ed.2d 393.
It must be remembered that the adverse impact on the plaintiffs is based on a comparison with a theoretical ideal, rather than with preexisting ward boundaries. Significant abuses in the form of population disparity have largely been eliminated as a consequence of Baker v. Carr and subsequent cases. The Supreme Court has plainly indicated that once the requirement of population equality is satisfied, the judiciary is to play only a limited role in the essentially political task of drawing boundaries for election districts. The Gomillion decision remains viable as a protection against flagrant gerrymandering, but does not, in my opinion, control the disposition of this case. Cf. Wright v. Rockefeller, 376 U.S. 52, 84 S.Ct. 603, 11 L.Ed.2d 512. Plaintiffs’ case is significantly weaker than Wright v. Rockefeller. The record in that case contained persuasive evidence of reliance on impermissible factors and no evidence of justification on the basis of an acceptable criterion. The Supreme Court’s affirmance of the order dismissing that complaint persuades me that a like result is required here.
I respectfully dissent.

. The American Peoples Encyclopedia (1961 ed.) Vol. 9, p. 538.


. Mr. Justice Frankfurter, in his dissent in Baker v. Carr, 369 U.S. 186, 266, 82 S.Ct. 691, 7 L.Ed.2d 663, characterized the Court’s decision in that case as “a massive repudiation of the experience of our whole past,” id. at 267, 82 S.Ct. at 737, and asserted that the Court had reversed “a uniform course of decision established by a dozen cases,” id. at 266, 82 S.Ct. at 737.


. The case was argued on October 18-19, 1960, and decided on November 14, 1960. Mr. Justice Douglas joined the opinion of Mr. Justice Frankfurter while adhering to his own dissents in prior cases, 364 U.S. at 348, 81 S.Ct. 125, and Mr. Justice Whittaker concurred on a separate ground, id. at 349.


. Baker v. Carr, 369 U.S. 186, 82 S.Ct. 691, 7 L.Ed.2d 663, was first argued on April 19-20, 1961, although not decided until after reargument in the following Term.


. See 369 U.S. at 192, note 13, 82 S.Ct. at 697. About one-third of the population elected about two-thirds of the members of both branches of the state legislature. See Mr. Justice Clark’s concurring opinion at 253, 82 S.Ct. 691.


. In Finding 19 the district court stated, in part, that the record “demonstrates that the sole basis for the shaping and formation of the wards in the City of Chicago drawn at those public hearings was the then available federal census data. . . . ” (Plaintiffs’ Appendix 853) (Emphasis added.) Finding 32 states: “There is no evidence that the Defendant City Council of Chicago, in enacting the 1970 ordinance reapportioning the wards of Chicago, intended to dilute or debase the vote of the black population of Chicago, or that of any other ethnic or religious group.” (Plaintiffs’ Appendix 856-7) (Emphasis added.)


. See 364 U.S. at 349, 81 S.Ct. 125.


. See 364 U.S. at 348, 81 S.Ct. 125. Mr. Justice Douglas adhered to the dissents in Colegrove v. Green, 328 U.S. 549, 66 S.Ct. 1198, 90 L.Ed. 1432, and South v. Peters, 339 U.S. 276, 70 S.Ct. 641, 94 L.Ed. 834.


. “This is not a ease in which a State has, through a device however oblique and sophisticated, denied Negroes or Jews or redheaded persons a vote, or given them only a third or a sixth of a vote. That was Gomillion v. Lightfoot, 364 U.S. 339 [81 S.Ct. 125, 5 L.Ed.2d 110].” Baker v. Carr, 369 U.S. 186, 300, 82 S.Ct. 691, 755, 7 L.Ed.2d 663 (Mr. Justice Frankfurter dissenting).


. “There has bfeen no hesitation in striking down those contrivances that can fairly be said to infringe on Fourteenth Amendment rights. . . . Gomillion v. Lightfoot, 364 U.S. 339 [81 S.Ct. 125, 5 L.Ed.2d 110] (1960) ; . . . ” Whitcomb v. Chavis, 40.3 U.S. 124, 149, 91 S.Ct. 1858, 1872, 29 L.Ed.2d 363.


. Weber v. Aetna Casualty & Surety Co., 406 U.S. 164, 92 S.Ct. 1400, 1408, 31 L.Ed.2d 768 (dissenting opinion) (1972).


. The Whitcomb Court’s discussion on pages 153-156, 91 S.Ct. 1858 suggests that the Court would apply the same analysis to charges of political discrimination as to charges of racial discrimination. At page 156, 91 S.Ct. at page 1875, the Court indicates that one of the reasons for the rejection of the district court’s holding was an unwillingness to accept the result of the application of that holding to other identifiable groups:
“The District Court’s holding, although on the facts of this case limited to guaranteeing one racial group representation, is .not easily contained. It is expressive of the more general proposition that any group with distinctive interests must be represented in legislative halls if it is numerous enough to command at least one seat and represents a majority living in an area sufficiently compact to constitute a single-member district. This approach would make it difficult to reject claims of Democrats, Republicans, or members of any political organization in Marion County who live in what would be safe districts in a single-member district system but who in one year or another, or year after year, are submerged in a one-sided multi-member district vote. There are also union oriented workers, the university community, religious or ethnic groups occupying identifiable areas of our heterogeneous cities and urban areas. Indeed, it would be difficult for a great many, if not most, multi-member districts to survive analysis under the District Court’s view unless combined with some voting arrangement such as proportional representa466 F.2d — 54 tion or cumulative voting aimed at providing representation for minority parties or interests. At the very least, affirmance of the District Court would spawn endless litigation concerning the multi-member district systems now widely employed in this country.”
While the Court was considering a multimember district problem in Whitcomb, that case is not thereby irrelevant to the case before us. If the Equal Protection Clause requires that discrimination on the basis of race, politics, religion, or economic status must be placed in one category for purposes of evaluating the constitutionality of a multi-member district plan, that Clause could hardly permit the setting up of different categories merely because single-member rather than multi-member districting was being evaluated. Whitcomb involved two challenges to the districting plan: (1) allegations of inequities resulting from differences in the ultimate weight of an individual vote from a multi-member as opposed to a single-member district on the legislature’s decision on a particular issue — a modified “numerical disparity” challenge, and (2) allegations that the Marion County district “illegally minimizes and cancels out the voting power of a cognizable racial minority in Marion County,” 403 U.S. at 144, 91 S.Ct. at 1869. The Court’s discussion of the first issue does not, of course, have any direct bearing on the present case. The constitutional analysis of the second issue, however, seems as applicable to single-member as to multi-member districts. The Court held that the impact of the districting plan on the Negro Center Township Ghetto — an impact which appears to b.e much more severe than anything involved in this case (see note 35, infra) — did not constitute invidious discrimination.


. In Gray v. Sanders, 372 U.S. 368, 379, 83 S.Ct. 801, 808, 9 L.Ed.2d 821, the Court wrote:


. The gerrymander attacked in Wright v. Rockefeller, 376 U.S. 52, 84 S.Ct. 603, 11 L.Ed.2d 512, illustrates how identification of the distinction between the individual’s right and the group’s interest in having its political strength remain “undiluted” may lead to opposite conclusions. The exclusion of whites from the 18th District protected Congressman Powell’s supporters from dilution of their voting power. The gerrymander was therefore defended by black political leaders. If feasible, a random, unsegregated distribution of black and Puerto Rican voters, which constituted 37.7 percent of Manhattan’s total, might have given the whites a majority in all four of • Manhattan’s congressional districts. Under Mr. Justice Douglas’s analysis, respect for the individual would clearly justify such a result notwithstanding its dilution of group political strength :
“Here the individual is important, not his race, his creed, or his color. The principle of equality is at war with the notion that District A must be represented by a Negro, as it is with the notion that District B must be represented by a Caucasian, District C by a Jew, District D by a Catholic, and so on. Cf. Gray v. Sanders, 372 U.S. 368, 379 [83 S.Ct. 801, 807-808, 9 L.Ed.2d 821], The racial electoral register system weights votes along one racial line more heavily than it does other votes. That system, by whatever name it is called, is a divisive force in a community, emphasizing differences between candidates and voters that are irrelevant in the constitutional sense.” 376 U.S. at 66, 84 S.Ct. at 611.
See also Reynolds v. Sims, 377 U.S. 533, 84 S.Ct. 1362, 12 L.Ed.2d 506. The Court there wrote:
“A predominant consideration in determining whether a State’s legislative apportionment scheme constitutes an invidious discrimination violative of rights asserted under the Equal Protection Clause is that the rights allegedly impaired are individual and personal in nature.” Id. at 561, 84 S.Ct. at 1381.


. E. g., Nixon v. Herndon, 273 U.S. 536, 47 S.Ct. 446, 71 L.Ed. 759.


. E. g., Baker v. Carr, 369 U.S. 186, 82 S.Ct. 691, 7 L.Ed.2d 663; Wesberry v. Sanders, 376 U.S. 1, 84 S.Ct. 526, 11 L.Ed.2d 481; Reynolds v. Sims, 377 U.S. 533, 84 S.Ct. 1362, 12 L.Ed.2d 506.


. When the gerrymander takes the form of numerical disparities among districts, there is, of course, a more direct impact on the individual right to vote. But the worst examples of gerrymandering might well occur even with numerical equality. As Mr. Justice Harlan noted in his dissent in Wells v. Rockefeller, 394 U.S. 542, 551, 89 S.Ct. 1234, 1240, 22 L.Ed. 2d 535 “The fact of the matter is that the rule of absolute equality is perfectly compatible with ‘gerrymandering’ of the worst sort. A computer may grind out district lines which can totally frustrate the popular will on an overwhelming number of critical issues.” Or, as Mr. Justice White said dissenting in the same case, id. at 555, 89 S.Ct. at 1242:
“Today’s decisions on the one hand require precise adherence to admittedly inexact census figures, and on the other downgrade a restraint on a far greater-potential threat to equality of representation, the gerrymander. Legislatures intent on minimizing the representation of selected political or racial groups are invited to ignore political boundaries and compact districts so long as they adhere to population equality among districts using standards which we know and they know are sometimes quite incorrect. I see little merit in such a confusion of priorities.”


. It cannot be contended that political gerrymandering has senior status that entitles it to immunity from judicial scrutiny. Unhappily, we must candidly acknowledge the existence of racial discrimination as a part of our American heritage since well before Governor Gerry signed the Declaration of Independence or conceived of the salamander as a ghetto for Federalists. That such discrimination existed is evident — if any authority be needed — from the fact that the Framers of the Constitution provided, in Article I, Section 2, that some persons would be counted as only three-fifths of a person for purposes of allocating representatives among the States.


. The Federalists were the target of the districting plan attributed to Governor Gerry in 1812.


. See Williams v. Rhodes, 393 U.S. 23, 89 S.Ct. 5, 21 L.Ed.2d 24.


. See Pontikes v. Kusper, 345 F.Supp. 1104 (N.D.Ill., 1972) (decided together with Klaetsch v. Stern).


. Shakman v. Democratic Organization of Cook County, 435 F.2d 267 (7th Cir. 1970), cert. denied, 402 U.S. 909, 91 S.Ct. 1383, 28 L.Ed.2d 650; Moore v. Ogilvie, 394 U.S. 814, 89 S.Ct. 1493, 23 L.Ed.2d 1, dearly recognizes “independents” as a cognizable political group. See id. at 819, 89 S.Ct. 1493.


. Moreover, in Wright v. Rockefeller, 376 U.S. 52, 84 S.Ct. 603, 11 L.Ed.2d 512, none of the Supreme Court Justices, and indeed none of the district court judges, even suggested that simple answer to the problem presented by that case.


. Or, of course, I may be wrong in rejecting the distinction between racial and political gerrymandering. See Judge Sprecher’s thoughtful opinion in Grivetti v. Illinois State Electoral Board, 335 F.Supp. 779, 789 (N.D.Ill.1971), affirmed, 406 U.S. 913, 92 S.Ct. 1772, 32 L.Ed. 2d 113 (1972). He wrote:
“In the present state of federal reapportionment law, it is inconceivable that a state-sponsored plan with near-absolute equality could be considered constitutionally infirm, with the possible exception of one incorporating flagrant racial gerrymandering. [Citing Gomillion].”
I would agree with his statement if the word “racial” were deleted from it. If the Republicans in Tuskegee, Alabama, all lived in one neighborhood and if the Legislature of Alabama had enacted a law redefining the boundaries of the city so as to exclude, by means of an uncouth twenty-eight-sided figure, all Republicans from the city, I am confident the Supreme Court would find the act constitutionally infirm.


. One element of Whitcomb involved a complicated mathematical analysis tending to indicate that, as to ultimate decisions made by the legislature, an individual vote in a multi-member district might have more “weight” than an individual vote in a single-member district. The Court did not, however, consider its “mathematical equality” standard violated by this difference in ultimate “weight.” Since the Court proceeded to consider the other element of the case, see note 12, supra, it is difficult to conclude that mere satisfaction of the mathematical standard would render a districting plan immune from constitutional attack. In the many reapportionment cases decided by the Court, it has neither squarely accepted nor squarely rejected mathematical equality as the sole test in all reapportionment cases. Some district court cases have viewed mathematical equality as the sole test where political gerrymandering is at issue, but have taken a different approach where racial gerrymandering is *854alleged. See WMCA, Inc. v. Lomenzo, 238 F.Supp. 916, 926 (S.D.N.Y.1965). The Supreme Court affirmed summarily, 382 U.S. 4, 86 S.Ct. 24, 15 L.Ed.2d, 2. Mr. Justice Harlan concurred on the basis that the case involved partisan gerrymandering, which he viewed as nonjusticiable. Subsequently, however, a case alleging a “systematic and intentional partisan gerrymander” arose in Welis v. Rockefeller, 394 U.S. 542, 89 S.Ct. 1234, 22 L.Ed.2d 535, and the Court said specifically, at 544, 89 S.Ct. at 1236, “We do not reach, and intimate no view upon the merits of, the attack upon the statute as a constitutionally impermissible gerrymander.” On remand the district court assumed the justiciability of the political gerrymander issue, but found plaintiff’s evidence insufficient. 311 F.Supp. 48, 53 (S.D. N.Y.1970), affirmed 398 U.S. 901, 90 S.Ct. 1696, 26 L.Ed.2d 60. As I read Judge Cannella’s separate opinion, although he considers the process by which a legislature draws boundary lines to be nonjusticiable, he would recognize the propriety of judicial review of the results of districting which produced “crazy quilts, completely lacking in rationality,” or “other wild district configurations,” see especially 311 F.Supp. at 56-57. See also other cases cited in the text of Judge Fairchild’s opinion following note 18.


. “If these allegations upon a trial remained uncontradicted or unqualified, the conclusion would be irresistible, tantamount for all practical purposes to a mathematical demonstration, that the legislation is solely concerned with segregating white and colored voters by fencing Negro citizens out of town so as to deprive them of their preexisting municipal vote.” 364 U.S. 339, at 341, 81 S.Ct. 125, at 127. (Emphasis added.)


. This appears to be the test which both Judge Feinberg and Judge Murphy applied (with different conclusions on the facts) in Wright v. Rockefeller. See 211 F.Supp. 460, 468-471, 471-475.


. There is some ambiguity in the opinions of Justices Douglas and Goldberg in Wright v. Rockefeller because they imply agreement with the standard applied by Judges Feinberg and Murphy, see 376 U.S. at 59, 84 S.Ct. at 607 (“[Wjhere, as here, the line that is drawn can be explained only in racial terms, a different problem is presented.” (Emphasis added.)), at 61 and at 71-72, 84 S.Ct. at 613-614, but I believe their opinions, fairly read, would' condemn my reliance on race as “a criterion” in districting. See, e. g.\
“At least, however, appellants’ proof made it appear probable that a racial criterion shaped the 1961 reapportionment and that an inference of reliance on such impermissible criterion was more reasonable than an inference that other factors alone had been used. The simple answer is that appellees made no attempt whatever *855to rebut the inference that race was a criterion in — or racial segregation a purpose of — the districting.” 376 U.S. at 72-73, 84 S.Ct. at 614.
“In the absence of such proof by the State, I am compelled to conclude that racial segregation was a criterion in— or a purpose of — the districting of New York’s Seventeenth and Eighteenth Congressional Districts.” Id. at 74, 84 S.Ct. at 615.


. That few grounds, if any, exist to justify a deviation from mathematical equality is apparent from Mr. Justice Brennan’s rejection of numerous alternatives in Kirkpatrick v. Preisler, 394 U.S. 526, 533-536, 89 S.Ct. 1225, 22 L.Ed.2d 519. See also Mr. Justice Harlan’s list of ten impermissible considerations which he had discerned in the Court’s opinions through Reynolds v. Sims, 377 U.S. 533, 84 S.Ct. 1362, 12 L.Ed.2d 506, which he set forth in his dissent in that case. Id. at 622-623, 84 S.Ct. 1362. It does not follow, of course, that just because certain considerations may not provide a rational or permissible justification for deviation from the requirement of strict mathematical equality, that such considerations are also irrational or impermissible justifications for a redistricting plan when it is attacked on grounds other than numerical disparity. A numerical standard is relatively manageable. Outside the numerical disparity category, the difficulty of establishing judicially manageable standards necessarily indicates the need for giving legislatures some greater leeway in redistricting.


. Indeed, the same “group interest” might simultaneously support and oppose the conceutration of black voters in a single district.
“As the majority below pointed out, the concentration of colored and Puerto Rican voters in one area in the county made it difficult, even assuming it to be permissible, to fix districts so as to have anything like an equal division of these voters among the districts. Undoubtedly some of these voters, as shown by this lawsuit, would prefer a more even distribution of minority groups among the four congressional districts, but others, like the intervenors in this case, would argue strenuously that the kind of districts for which appellants contended would be undesirable and, because based on race or place of origin, would themselves be unconstitutional.” Wright v. Rockefeller, 376 U.S. 52, 57-58, 84 S.Ct. 603, 606, 11 L.Ed.2d 512.
My reading of the several opinions in Wright persuades me that the majority would not apply the strict standard as espoused by Justices Douglas and Goldberg (see note 28, supra) to a gerrymandering ease; under that standard, the “findings” of two members of the three-judge district court were just as “clearly erroneous” as those entered by the district judge in this case.
However, it should be noted that Mr. Justice Douglas, in his dissent, clearly expressed his attitude toward the conflicting interests indicated by the above quotation from the majority opinion. He would apparently oppose a classification intended to promote a group interest in matters relating to the characteristic which makes the group an identifiable *856one. He wrote, 376 U.S. at 67, 84 S.Ct. at 611:
“When racial or religious lines are drawn by the State, the multiracial, multireligious communities that our Constitution seeks to weld together as one become separatist; antagonisms that relate to race or to religion rather than to political issues are generated; communities seek not the best representative but the best racial or religious partisan. Since that system is at war with the democratic ideal, it should find no footing here.”
Any attempt to redraw districting lines for the purpose of maximizing the number of districts in which black voters would have a majority would, it appears, be inconsistent with Mr. Justice Douglas’s approach. His approach affords maximum respect to the individual citizen. He assumes that democracy is best served when individuals vote their individual convictions on political issues rather than vote “for” or “against” their “group.” We show disrespect for the dignity to which every man is entitled in the eyes of the law if we do not presume that every individual votes his own. convictions rather than merely voting “for” his group. See text preceding note 19, supra.


. The paucity of meaningful discussion in the record of the Council proceedings before us suggests that this is what happened here, possibly because the pending litigation had a “chilling' effect” on forthright discussion in the Council chambers.


. Or conversely, invalid legislation might be saved by the absence of evidence of improper motivation. See Mr. Justice Goldberg’s discussion of Judge Moore’s opinion, Wright v. Rockefeller, 376 U.S. 52, 68, 73, 84 S.Ct. 603, 11 L.Ed.2d 512.


. Proper respect for the legislative process need not, of course, foreclose judicial identification of its weaknesses or its failures. See, e. g., Groppi v. Leslie, 436 F.2d 331 (7th Cir. 1971), dissenting opinion at 335, reversed, 404 U.S. 496, 92 S.Ct. 582, 30 L.Ed.2d 632.


. The underlying basis for the legislative privilege is worth remembering. In its brief amicus curiae in the Supreme Court in United States v. Gravel, 405 U.S. 916, 92 S.Ct. 963, 30 L.Ed.2d 785, 1971, the United States Senate stated:
“For not only must the privilege protect a Senator from efforts of the Executive to question his speech, it must, if it is to be meaningful, prevent the Executive from acting in such a way as to inhibit a Senator’s use of his aides. To isolate a Senator so that he cannot call upon the advice, counsel, and knowledge of his personal assistants is to stop him from functioning as an independent legislator. If an aide must fear that the advice he offers, the knowledge he has, and the assistance he gives to his Senator may be called into question by the Executive, then he is likely to refrain from acting on those very occasions when the issues are the most controversial and when the Senator is most in need of assistance. If the aide must fear that a vindictive Executive or hostile Judiciary will seek to strike at him because it cannot reach his Senator, then the aide will not be able to give his best service to his superior. And the Senator will never be certain whether the advice he gets and the assistance he receives are not the product of the caution and fear en-466 F.2d — 54V2 gendered by the threats implied. In order that the Senator be protected from Executive interference, the Executive cannot be permitted to delve into what passes between the Senator and his aide.” (pp. 12-13)


. The district court in Whitcomb found: “The Negro Center Township Ghetto population is sufficient in size to elect approximately two members of the House of Representatives and approximately one senator if these were specific single-member legislative districts within Marion County.” Chavis v. Whitcomb, 305 F.Supp. 1364, 1385 (S.D.Ind.1969).
The district court identified the community of interests of the Center Township Ghetto and explained why the representatives elected at large in the multimember district did not in fact and would not represent these interests. The district court concluded that the facts established that the multi-member district system resulted in a “minimization of the voting strength” of the defined group and prevented “responsive and effective legislative representation of the described Ghetto voters, though they are numerically large.” Id. at 1386. The district court thus concluded that the districting plan operated “to minimize and cancel out the voting strength of a minority racial group.” Id. at 1385.
*858The Supreme Court held that the facts as found did not constitute a deprivation of the equal protection of the laws. The Court wrote:
“Nor does the fact that the number of ghetto residents who were legislators was not in proportion to ghetto population satisfactorily prove invidious discrimination absent evidence and findings that ghetto residents had less opportunity than did other Marion County residents to participate in the political processes and to elect legislators of their choice. We have discovered nothing in the record or in the court’s findings indicating that poor Negroes were not allowed to register or vote, to choose the political party they desired to support, to participate in its affairs or to be equally represented on those occasions when legislative candidates were chosen.” 403 U.S. 124 at 149, 91 S.Ct. 1858, 1872, 29 L.Ed.2d 363.
“The mere fact that one interest group or another concerned with the outcome of Marion County elections has found itself outvoted and without legislative seats of its own provides no basis for invoking constitutional remedies where, as here, there is no indication that this segment of the population is being denied access to the political system.” Id. at 154-155, 91 S.Ct. at 1875.
This language is, of course, directly applicable to the record before us.


. Cf. Cassell v. Texas, 339 U.S. 282, 286-287, 70 S.Ct. 629, 94 L.Ed. 839.


. Ferrell v. Hall, 406 U.S. 939, 92 S.Ct. 2045, 32 L.Ed.2d 328 (1972), affirming, Ferrell v. Oklahoma ex rel. Hall, 339 F.Supp. 73 (W.D.Okl., 1972). See also the quotation from Whitcomb in note 12, supra.


. “It is plain to us that the District Court was not compelled to find that these districts were the product of a state contrivance to discriminate against colored or Puerto Rican voters.” 376 U.S. at 57, 84 S.Ct. at 606.
“We accept the District Court’s finding that appellants have not shown that the challenged part of the New York Act was the product of a state contrivance to segregate on the basis of race or place of origin.” Id. at 58, 84 S.Ct. at 606.


. “But there is no suggestion here that Marion County’s multi-member district, or similar districts throughout the State, were conceived or operated as purposeful devices to further racial or economic discrimination.” 403 U.S. at 149, 91 S.Ct. at 1872.


. See Palmer v. Thompson, 403 U.S. at 242-243, 91 S.Ct. 1940, 29 L.Ed.2d 438.


. When the question is the number of persons to be represented by each representative, the Supreme Court’s decisions (e. g., those cited in note 16, supra, and Kirkpatrick v. Preisler, 394 U.S. 526, 89 S.Ct. 1225, 22 L.Ed.2d 519) have made it perfectly clear that the only valid state objective is numerical equality and that any other ground will be presumed to be wholly irrelevant to that purpose unless the state establishes a “compelling” justification. See note 29, supra.


. Parenthetically, I should observe that “compactness,” or the nearest practical approximation thereto, even if judicially manageable, does not even arguably provide a standard for interpretation of the Equal Protection Clause. Plaintiffs do not contend otherwise. They rely on lack of compactness as (1) a violation of Illinois law, and (2) evidence of discrimination. The Supreme Court has discounted the importance of geographical compactness. See Kirkpatrick v. Preisler, 394 U.S. 526, 535-536, 89 S.Ct. 1225, 22 L.Ed.2d 519. The basis for the requirement of numerical equality is the individual voter’s right to have his vote counted equally with that of every other citizen voting in the same election. The shape of the election district does not itself affect the individual voter. There is no federal constitutional right to vote in a compact election district. When there is an effect on the individual’s voting right, such as denying him the right to vote for even a limited time, the state must present a “compelling” justification. Dunn v. Blumstein, 405 U.S. 330, 92 S.Ct. 995, 31 L.Ed.2d 274 (1972).


. Although Yick Wo v. Hopkins, is famous for its statement of legal principles, a few salient facts made the outcome of the litigation inevitable:
“And while this consent of the supervisors is withheld from them, and from 200 others who have also petitioned, all of whom happen to be Chinese subjects, 80 others, not Chinese subjects, are permitted to carry on the same business under similar conditions.” 118 U.S. 356, 374, 6 S.Ct. 1064, 1073, 30 L.Ed. 220.


. It is of interest to note, however, that the gerrymander which coined the name for this invidious practice was also described as “uncouth” and enabled 50,164 Democrats to elect 29 representatives as opposed to only 11 elected by 51,766 Federalists. That uncouth result was much more flagrant than anything suggested by this record and was promptly cured by a political remedy. See Encyclopedia Brittanica (11th Edition, 1911), Vol. 11, p. 904.


. One of plaintiffs’ experts, Pierre DeVise, testified, in part:
“A. I do not think that race was a major consideration. I think that the major consideration was probably the retention of the old wards.
I would look upon the retention of the old wards with all of the kinds of pressure, including racial consideration that went into these wards, [as] the major determination of what the new wards were like.” Plaintiffs’ Appendix 188-190.


. In any reapportionment, the most logical starting point is existing boundaries. They need be varied only to the extent necessary to achieve numerical equality. Stability is maintained and election mechanics are simplified when most of the people continue to vote at the same polling place in the same district. The fact that the multi-member district in Whit-comb v. Chavis was designed to avoid splitting up Marion County into separate districts was apparently regarded by the Supreme Court as sufficient justification for the lack of representation in fact of the interests of a cognizable group of voters. See note 35, supra.